ACTION DETAILED
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II; claims 11-16 in the reply filed on 02/28/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 11-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Paz et al US 20210138232 in view of Sen et al US 20210111744.
As to claim 11, Paz teaches a method of using a device, wherein the method comprises: enabling communication on a transmitter, wherein the enabling communication comprises: receiving an activation signal through an input (see fig. 4, 29, paragraph 0273, typically, a switch is used to activate the voice recognition system and it may increase system reliability. The indicator 37 may provide auditory or visual feedback to confirm user inputs); transmitting a digital data signal to a transmitter logic circuit (see paragraph 0190; A device may be used for artificially stimulating a nerve in a human body, and maybe used with a network over a medium. Any device herein may comprise a controllable pulse generator for generating a bursts train signal; a sensor that may output a sensor signal in response to a physical phenomenon; a port for coupling to the medium; a transceiver coupled to the port for transmitting digital data to, and for receiving digital data from, the network); modulating an carrier signal by the digital data signal using a modulator, thereby producing a modulated signal, wherein the transmitter logic circuit comprises the modulator (see fig. 3, 36, paragraphs 0239, 0241, 0244; The stimulating device 31 may further include a communication interface 36 for transmitting data to, or for receiving data from, another a and 26b that are attached to a scalp of a treated person 25. The electroded 26a and 26b are connected via wires or conductors to a connector 27a). Paz fails to teach wherein the communication is electro-quasistatic communication and wherein the modulated electro-quasistatic signal has a frequency ranging from 50 kHz to 5 MHz. Sen teaches wherein the communication is electro-quasistatic communication and wherein the modulated electro-quasistatic signal has a frequency ranging from 50 kHz to 5 MHz (see paragraph 0029; The frequency of operation of the presently disclosed HBC system 100 is preferably chosen to be in the range of 100 of KHz (e.g., 100 KHz - 1MHz). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Sen into the system of Paz in order to provide a method for minimizing radiation while also maintaining low enough channel loss.
As to claim 12, the combination of Paz and Sen teaches wherein the input comprises at least one of a touch sensor, a push button, a voice activation system, or a camera activation system (see Paz fig. 3, 32, paragraphs 0273-0276; In one example, the sensor 32 may include a physiological sensor, for monitoring a live body such as a human body, for example the body of the treated person 25. Such physiological sensor output may be used, as part of “Sensor Output” step 64 shown in FIG. 6 to adapt or optimize the device 31 operation to the person physiological condition or state).
As to claim 13, the combination of Paz and Sen teaches wherein the digital data signal comprises at least one of a secret key, a physiological signal, a wearer's heart rate, a wearer's temperature, or a password (see Paz paragraphs 0273-0276; In one example, the sensor 32 may include a physiological sensor, for monitoring a live body such as a human body, for example the body of the 
As to claim 14, the combination of Paz and Sen teaches transmitting the digital data signal to the transmitter logic circuit comprises: transmitting the digital data signal stored onto an on-board memory, wherein the transmitter comprises the on-board memory (see Paz fig. 3, 39, paragraph 0245; The controller 39 commonly includes a memory that may include a static RAM (random Access Memory, dynamic RAM, flash memory, ROM (Read Only Memory), or any other data storage medium. The memory may include data, programs, and/or instructions and any other software or firmware executable by the processor. Control logic can be implemented in hardware or in software, such as a firmware stored in the memory. The controller 39 controls and monitors the device operation, such as initialization, configuration, interface, and commands).
As to claim 16, the combination of Paz and Sen teaches wherein the modulator comprises: a pulse-width modulator circuit, a pulse-position modulation circuit, a pulse frequency modulation circuit, a pulse amplitude modulation circuit, a quadratic amplitude modulator circuit, or a electro-quasistatic carrier generation circuit with On-Off Keying (see fig. 3, 35, paragraph 0240; The device 31 comprises a Gated Pulse Genrator 35 that outputs via a connection or port 38 a gated symmetrical or asymmetrical Bi-Phasic square pulse signal 41. The signal 41 is comprised of train of square wave bursts 41d having a peak-to-peak amplitude ‘A’ 41c and a time duration d 41a).
3.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Paz et al US 20210138232 in view of Sen et al US 20210111744 further in view of Sheldon et al US 11,207,526.
As to claim 15, the combination of Paz and Sen fails to teach wherein the enabling electro-quasistatic communication further comprises: after the receiving the activation signal through the input, sampling the activation signal using a sampler and a timer, thereby generating a sampled activation signal; digitizing the sampled activation signal using an analog to digital converter, thereby initiating transmission of the digital data signal to the transmitter logic circuit. Sheldon teaches wherein the enabling electro-quasistatic communication further comprises: after the receiving the activation signal through the input, sampling the activation signal using a sampler and a timer, thereby generating a sampled activation  312 (also referred to herein as “activity signal”), and optionally a patient posture signal 314). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Sen into the system of Paz in order to provide a method for reducing current drain in a medical device.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T LE/Primary Examiner, Art Unit 2649